Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1	HUAWEI ET AL: "New Study Item proposal: Licensed-Downlink Assisted NB-IoT", 3GPP DRAFT; RP-162158, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE 
vol. TSG RAN, no. Vienna, Austria; 20161205 - 20161208 4 December 2016 (2016-12-04), XP051183586, 
Retrieved from the Internet: 
URL:http://www.3gpp.org/ftp/Meetings_3GPP _SYNC/RAN/Docs/ 
[retrieved on 2016-12-04]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Li US 20180192442.

Regarding claim 1, D1 discloses a method for a joint multi-carrier operation of narrowband Internet-of-Things NB-IoT in both licensed and unlicensed frequency spectrum by extending the existing NB-IoT standard Release 14 in licensed spectrum by additional uplink and/or downlink NB-IoT carriers operating in unlicensed spectrum (see D1: section 3: "enabling NB-IoT in unlicensed spectrum allows operators to build a unified IoT ecosystem across their licensed and unlicensed resources"; section 4.1: "NB-IoT enhancements", "re-use the features of NB-IoT up to Rel-14 as much as possible"), wherein additional data depending on a supported medium access (MAC) mode (see D1: section 4.1: "UL frequency hopping for NPUSCH", "duty-cycle based UL transmit control for NPUSCH", "UL contention-based access without timing advance"), is added to configuration data which is transmitted by a base station (see D1: section 4.1: "downlink license assisted access to uplink unlicensed spectrum") for ensuring regulatory compliance during operation on both the UE and base station side (see D1: section 4.1: "to meet the requirements and targets for this licensing regime, including consideration of the methods to address the co-
Document D1 does not disclose the feature of claim 1 that the configuration data which is transmitted by the base station is broadcasted;
wherein the supported MAC mode is listen-before-talk (LBT). whereas both the uplink and optionally the downlink are scheduled in unlicensed spectrum.

Li teaches the configuration data which is transmitted by the base station is broadcasted; 
wherein the supported MAC mode is listen-before-talk (LBT) whereas both the uplink and optionally the downlink are scheduled in unlicensed spectrum ([0051, 0075]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Huawei by the configuration data which is transmitted by the base station is broadcasted; wherein the supported MAC mode is listen-before-talk (LBT) whereas both the uplink and optionally the downlink are scheduled in unlicensed spectrum as shown by Li. This modification would benefit the system by providing an efficient means for the terminals to obtain the configuration data.

Regarding claim 3, the additional data comprise of duty .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Li as applied to claim 1 above, and further in view of Park US 20160095125.

Regarding claim 2, although Li teaches the configuration data which is transmitted by the base station is broadcasted, the combination is silent on the extended configuration data for a network access on an unlicensed carrier is broadcast within system information on a licensed carrier.
Park teaches the P-Cell operates on spectrum licensed to the operator. The P-Cell provides the UE with configuration data regarding how and when the UE will access the RF resources of the unlicensed band ([0011]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the extended configuration data for a network access on an unlicensed carrier is broadcast within system information on a licensed carrier, as suggested by Park. This modification would benefit the system by providing a proven, reliable method for providing network access information.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Li as applied to claim 1 above, and further in view of IMMENDORF US 20140206279.

The combination is silent on an information is stored in a universal subscriber identity module (USIM) of a UE if the UE is allowed to use licensed and/or unlicensed spectrum to access the network.
IMMENDORF teaches an information is stored in a universal subscriber identity module (USIM) of a UE if the UE is allowed to use licensed and/or unlicensed spectrum to access the network ([0113, 0179]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   an information is stored in a universal subscriber identity module (USIM) of a UE if the UE is allowed to use licensed and/or unlicensed spectrum to access the network, as shown by IMMENDORF. This modification would benefit the system by providing licensed/unlicensed spectrum access information.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Li as applied to claim 1 above, and further in view of Oh US 20170134881.


Oh teaches in NB-IoT the UE starts a random-access procedure ([0490]). 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the UE starts a random-access procedure to the network if more resources are available than data have to be sent by the UE, as suggested by Oh. This modification would benefit the system by enabling the UE to access the network.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Li as applied to claim 1 above, and further in view of Yerramalli US 20180027554.

The combination is silent on uplink transmissions on narrowband physical uplink shared channel (NPUSCH) are scheduled by the base station, whereas the UE processes the LBT procedure within a defined NPUSCH LBT window on frequency resources assigned by the base station in order to prevent any blocking due to other UEs scheduled simultaneously on different sub-carriers.
Yerramalli teaches uplink transmissions are scheduled by 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   on uplink transmissions on narrowband physical uplink shared channel (NPUSCH) are scheduled by the base station, whereas the UE processes the LBT procedure within a defined NPUSCH LBT window on frequency resources assigned by the base station in order to prevent any blocking due to other UEs scheduled simultaneously on different sub-carriers, as suggested by Yerramalli. This modification would benefit the system by preventing any blocking due to other UEs scheduled simultaneously on different sub-carriers.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Li as applied to claim 1 above, and further in view of Yang US 20090010345.

The combination is silent on the UE listens only on frequency resources assigned to said UE by using the LBT procedure.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the UE listens only on frequency resources assigned to said UE by using the LBT procedure, as suggested by Yang. This modification would benefit the system by limiting the number of frequencies that the UE must listen on.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 16 and 17 are allowed.
Claims 5, 6, and 10-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/     Primary Examiner, Art Unit 2476